                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SASWATI N. CHAND,                                :
               Plaintiff,                        :          CIVIL ACTION
                                                 :
               v.                                :
                                                 :
MERCK & CO., INC.,                               :          No. 19-0286
                Defendant.                       :

                                           ORDER

       AND NOW, this 26th day of July, 2019, upon consideration of Defendant’s Motion to

Dismiss the Complaint (Doc. No. 2), Plaintiff’s Response thereto (Doc. No. 6), Defendant’s Reply

(Doc. No. 8), Plaintiff’s Supplemental Brief (Doc. No. 15), the oral argument held on May 9, 2019,

as well as Plaintiff’s Motion for Leave to File an Amended Complaint (Doc. No. 16), and

Defendant’s Response thereto (Doc. No. 17), it is ORDERED that, as set forth in the Court’s July

26, 2019 Memorandum:

       1. The Motion to Dismiss (Doc. No. 2) is GRANTED, such that, in the original

           Complaint:

               a. Count I (Promissory Estoppel) and Count III (Breach of the Covenant of Good

                    Faith and Fair Dealing) are DISMISSED WITH PREJUDICE; and

               b. Count II (Negligent Misrepresentation) is DISMISSED WITHOUT

                    PREJUDICE.

       2. The Motion for Leave to File and Amended Complaint (Doc. No. 16) is GRANTED

           IN PART AND DENIED IN PART, such that, in the Amended Complaint:

               a. Leave to Amend Count III (Negligent Misrepresentation) is GRANTED; and

               b. Leave to Amend all other counts is DENIED WITH PREJUDICE.


                                                1
3. Consistent with this Order, on or before August 16, 2019, the Plaintiff shall refile the

   Amended Complaint with only the amended Count for Negligent Misrepresentation.


                                             BY THE COURT:


                                             S/Gene E.K. Pratter
                                             GENE E.K. PRATTER
                                             UNITED STATES DISTRICT JUDGE




                                         2
